DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of remarks/amendments dated October 2, 2021 in which, the applicants amended claims 1, 6, 10, 14 and 19, cancelled claims 2, 4, 5, 11, 13 and 20, and added new claims 21-25.

Allowable Subject Matter
Claims 1, 3, 6-10, 12, 14-19 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1, 3, 6-10, 12, 14-19 and 21-25, the applied art does not teach or suggest “determining a part of the original fingerprint image other than the overlap region between the original fingerprint image and the predetermined foreign material image as the corrected fingerprint image, in response to that the overlap region between the original fingerprint image and the predetermined foreign material image exists.” It is for these reasons claims 1, 3, 6-10, 12, 14-19 and 21-25 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTPAL D SHAH/Primary Examiner, Art Unit 2665